Citation Nr: 0415125	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-02 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for jungle rot of the 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to June 1971.  These claims are before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois.  A Travel Board hearing 
before the undersigned Veterans Law Judge was held at the RO 
in November 2003.

The veteran has raised an issue of entitlement to service 
connection for a skin disorder other than "jungle rot."  
This matter is referred to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify you if further action is 
required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The duty to assist provisions of the VCAA regarding 
scheduling examinations and/or obtaining a medical opinion do 
not apply until a previously denied claim has been reopened.  
38 C.F.R. § 3.159(c)(4)(C)(iii).  [Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  The new definition applies to claims to reopen 
filed on or after August 29, 2001.  As the veteran the 
instant petition to reopen the claim for service connection 
for jungle rot of the feet in April 2002, it applies to that 
claim.]  

The Board finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  Well-groundedness is not 
an issue as these matters were addressed on the merits.  The 
veteran was notified why his claims were denied in the 
November 2002 RO rating decision, as well as in a December 
2002 statement of the case (SOC).  A June 2002 letter (prior 
to the rating appealed), while not specifically mentioning 
"VCAA," advised the veteran of the evidence needed to 
establish his claims, and of his and VA's respective 
responsibilities in claims development.  The December 2002 
SOC outlined pertinent VCAA provisions.  

While the June 2002 letter advised the veteran to respond in 
30 days, it went on to inform him that evidence submitted 
within a year would be considered.  Everything submitted by 
the veteran to date, with the exception of two photographs 
submitted by the veteran at his November 2003 (with 
accompanying waiver of RO consideration) has been accepted 
for the record, and considered.  Under the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651,__(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5102), 
the Board may proceed with consideration of the appeal.  In 
one form or another the veteran has now received all required 
notice, and has had more than ample time to respond.  

While the veteran was not specifically advised to submit 
everything in his possession pertaining to the claims, 
VAOPGCPREC 1-2004 (Feb. 24, 2004) held that the language by 
the Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
suggesting that was necessary was obiter dictum, and not 
binding on VA.  Regardless, the June 2002 letter advised the 
veteran what type of evidence, to include VA and private 
medical records, was needed to be submitted to establish 
entitlement to the benefits sought (and essentially 
constituted the type of notice suggested by the Court, albeit 
not verbatim).  Furthermore, at the November 2003 hearing it 
was indicated on the veteran's behalf that he had adequate 
notice of the VCAA.  In these circumstances, advising him to 
submit everything he has pertinent to the claims would serve 
no useful purpose.  He has received all essential notice, and 
is not prejudiced by any technical notice deficiency along 
the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding the "duty to assist," at his November 2003 
hearing before the undersigned the veteran testified that he 
has received treatment at the "West Side" VA hospital for 
the past 30 years.  See page 2 of hearing transcript.  The RO 
sought to obtain these records in July 2002, and, as part of 
their effort, asked that if the records were found to be 
unavailable that such a finding should be put in writing.  
The VA treatment records alluded to are not associated with 
the veteran's claims folder, and no response from the VA 
medical facility regarding unavailability of the records is 
of record.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and such records may have bearing on the veteran's claims.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, they 
must be obtained.  The veteran also testified that he was 
currently being treated by a private physician, Dr. Amawicz, 
in Wade Park.  See page 8 of hearing transcript.  Records 
from this physician are not associated with the evidentiary 
record.  The veteran also testified that a VA physician had 
told him that his skin disorder of the feet was related to 
his service.  

The veteran's service medical records appear to be 
incomplete.  His service separation examination report is not 
on file.  Information in such document could have a bearing 
on the instant claims.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain for the record 
the veteran's complete treatment records 
from the West Side VA hospital.  All 
attempts to obtain such records should be 
documented in the claims folder.  If such 
records are unavailable because they have 
been destroyed or irretrievably lost, it 
should be so certified.

2.  The RO should also obtain for the 
record the veteran's private treatment 
records from Dr. Amawicz in Wade Park.  
All attempts to obtain such records 
should be documented in the claims 
folder.

3.  The RO should arrange for an 
exhaustive search for any additional 
service medical records, specifically 
including the veteran's separation 
examination report.

4.  The RO should review any additional 
records received, arrange for any further 
development (to include examinations) 
suggested by such records, then re-
adjudicate the claims.  If any remains 
denied, the RO should issue an 
appropriate supplemental SOC, and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


